Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO-2019231084) in view of Han (KR-2020001000-A)
Regarding claim 1, Kim teaches An aquarium with a wireless power supply function, comprising: (see 200 Fig. 1) a base frame comprising a coil box and a coil holder (see 300, Fig. 1), and the first coil is configured to be energized to generate electromagnetic induction (see a power transmission coil 310 …the power transmission coil 310 generates a magnetic field using the converted power source…, Fig. 3); a water tank disposed on the coil holder (see …an accommodation space 112 for receiving fresh water or sea water..), wherein the first coil is disposed around an outer side of a bottom of the water tank (see Fig. 3); and a top box disposed above the water tank (see wireless power receiving module 400, Fig. 1), and configured to use a pumping motor to pump water from the water tank to the top box and then flow the water back to the water tank from a water outlet of the top box (see pump unit), wherein the top box has a coil groove disposed therein to accommodate a second coil configured to generate electromagnetic induction with the first coil (see power receiving coil 410, Figs. 1 & 2).
However, Kim does not disclose wherein the coil holder is overlaid on the coil box, and an outer diameter of the coil holder is smaller than an inner diameter of the coil box, so as to form a gap between the coil box and the coil holder to dispose a first coil around the coil holder (see a power transmission coil 310 inside 300, Fig. 3)
Yet, Han in the same filed teaches in the coil holder is overlaid on the coil box, and an outer diameter of the coil holder is smaller than an inner diameter of the coil box, so as to form a gap between the coil box and the coil holder to dispose a first coil around the coil holder (see Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim  by having the coil holder is overlaid on the coil box, and an outer diameter of the coil holder is smaller than an inner diameter of the coil box, so as to form a gap between the coil box and the coil holder to dispose a first coil around the coil holder as disclosed by Han in order to provide a  structural location that can allow the coil to power other devices yet be protected from damage and other circumstances that can damage the coil.   
Regarding claim 2, the combination teaches further comprising at least one circuit device disposed in the coil box and comprising a circuit board connected to the first coil, and configured to provide functions of voltage stabilization, rectification and AC-DC conversion (see 320,  322, 324 and 326, Fig. 2).
Regarding claim 3, the combination teaches comprising a coil box cover disposed between the coil box and the coil holder, and configured to cover the circuit device in the coil box and prevent water leakage (see para 0077, Fig. 2; Han).
Regarding claim 4, the combination teaches wherein the coil box has a first accommodation space configured to accommodate at least one of a heater and a thermostat (see Fig. 2, Han).
Regarding claim 5, the combination teaches wherein the coil box cover comprises an opening formed thereon and located above the first accommodation space, and having an area smaller than or equal to an area of the first accommodation space (see para 0077, Fig. 2; Han).
Regarding claim 6, the combination teaches wherein the at least one of the heater and the thermostat is wirelessly supplied with power through the electromagnetic induction generated by the first coil, or through commercial power by being connected to an electric wire (see 322).
Regarding claim 7, the combination teaches wherein the top box has a third accommodation space configured to accommodate a lamp which is wirelessly supplied with power through electromagnetic induction generated by the first coil or the second coil (see para 0053, Kim). 
Regarding claim 9, the combination teaches the system yet does not disclose   the coil groove is disposed along an inner wall of the top box.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination by having the coil groove is disposed along an inner wall of the top box since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 11, the combination teaches wherein the pumping motor is electrically connected to the second coil (see connection of 400 to 430; Fig. 2).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Kim (WO-2019231084) in view of Han (KR-2020001000-A) and in further view of Liao (US 5,833,137)
Regarding claim 8 , the combination teaches the system yet does not disclose   top box has a fourth accommodation space configured to accommodate a water filter box which uses filter material disposed therein to filter the water.
However Lioa in the same filed teaches top box has a fourth accommodation space configured to accommodate a water filter box which uses filter material disposed therein to filter the water (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination by having top box has a fourth accommodation space configured to accommodate a water filter box which uses filter material disposed therein to filter the water in order to provide a proper location within items already part of the structure. 






Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Han in view of Swiatosz (US 4,764,660).
Regarding claim 10, Kim the combination teaches the system yet does not disclose wherein the first coil is disposed around an outer periphery of the coil holder and configured to warm the bottom of the water tank by using heat generated after being energized.
However, Swiatosz teaches the first coil is disposed around an outer periphery of the coil holder and configured to warm the bottom of the water tank by using heat generated after being energized (see Col 3 line 55- Col 4 line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination with the teachings of Swiatosz by having  the first coil is disposed around an outer periphery of the coil holder and configured to warm the bottom of the water tank by using heat generated after being energized in order to provide a heating mechanism that can be used with ease and reliably maintain a temperature.
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Han in further view of Choi (US 2019/0230906)
Regarding claim 12, the combination teaches  aquarium with a wireless power supply yet does not disclose at least one electronic device disposed in the water tank and encapsulated by waterproof glue for waterproof effect, wherein the at least one electronic device is wirelessly supplied with power through the first coil.
Yet, Choi in the same field teaches at least one electronic device disposed in the water tank and encapsulated by waterproof glue for waterproof effect, wherein the at least one electronic device is wirelessly supplied with power through the first coil (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination with the teachings of Choi by having at least one electronic device disposed in the water tank and encapsulated by waterproof glue for waterproof effect, wherein the at least one electronic device is wirelessly supplied with power through the first coil in order to provide items with power without the risk or electrical shock to the animals or users  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        August 13, 2022